___________

                                   No. 96-1462
                                   ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          *   Appeal from the United States
     v.                                   *   District Court for the
                                          *   Northern District of Iowa.
Peter Mitchell Mathews,                   *
                                          *        [UNPUBLISHED]
              Appellant.                  *


                                   ___________

                     Submitted: October 15, 1996

                            Filed: October 18, 1996
                                    ___________

Before BEAM, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.


     Mathews pleaded guilty to conspiracy to manufacture and distribute
methamphetamine.      The    district   court1   sentenced   him   to   180   months
imprisonment, five years supervised release, and a $2,000 fine.                   We
affirmed on direct appeal.       United States v. Mathews, 19 F.3d 1438 (8th
Cir. 1994) Nos. 93-3320, 93-3519, [1994 WL 95960] (8th Cir. Mar. 25, 1994)
(unpublished per curiam).     Mathews then filed the instant 28 U.S.C. § 2255
motion, asserting that his criminal conviction violated the Double Jeopardy
Clause's prohibition against multiple punishments for the same offense,
because property belonging to him had previously been administratively
forfeited to the government in California.        The district court denied the
motion on the merits, and Mathews appeals.




     The Honorable Michael J. Melloy, Chief Judge, United States
District Court for the Northern District of Iowa.
       Although Mathews may have waived his claim by his guilty plea, and
he may have procedurally defaulted by not raising it on direct appeal, see
Ramey v. United States, 8 F.3d 1313, 1314 (8th Cir. 1993) (per curiam)
(procedural default); United States v. Vaughan, 13 F.3d 1186, 1187-88 (8th
Cir.) (waiver), cert. denied, 114 S. Ct. 1858 (1994), we address the merits
because the district court did so.       See Rodriguez v. United States, 17 F.3d
225, 226 (8th Cir. 1994) (per curiam).          We conclude that Mathews's claim
is now foreclosed for the reasons set forth in United States v. Ursery, 116
S. Ct. 2135, 2148-49 (1996) (holding civil forfeitures under 21 U.S.C. §
881(a)(6) and (7) are neither "punishment" nor criminal for purposes of
Double Jeopardy Clause), and United States v. Kress, 88 F.3d 664, 665-66
(8th   Cir.   1996)     (Ursery   foreclosed   double   jeopardy   claim   involving
administrative forfeiture of firearms).


       Accordingly, we affirm.


       A true copy.


              Attest:


                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-